479 F.2d 1045
NUCLEAR CORPORATION OF AMERICA, Plaintiff-Appellee,v.Bill G. HALE et al., Defendants-Appellants.
No. 73-1865 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 10, 1973.

Keith Nelson, Wichita Falls, Tex., for defendants-appellants.
Terry Guy Shipley, Noble, Okl., Ralph W. Pulley, Jr., Jack L. Coke, Jr., Dallas, Tex., for plaintiff-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
After consideration of the briefs, trial record, and reported memorandum opinion of the District Judge, 355 F. Supp. 193, we conclude that the district court should be


2
Affirmed.



*
 Rule 18, 5 Cir.; Isbell Enterprises Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I